Citation Nr: 1418541	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  06-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1951 to November 1953 and in the United States Army from May 1956 to June 1973, to include service in the Republic of Vietnam.  He also had additional, unverified service in a Reserve component.  

This appeal comes to the Board of Veterans' Appeals (the Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for bilateral hearing loss. 

While this appeal was pending, the RO issued an April 2008 rating decision by which it granted service connection for a low back condition and assigned an initial 10 percent rating from April 2005.  The Veteran did not appeal either the initial rating or the effective date assigned for this condition, and thus that claim has been fully resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  

The Veteran presented oral testimony in support of this appeal, among others, at a Travel Board hearing conducted by the undersigned Veterans Law Judge (VLJ) at the RO in July 2008.  A transcript of the July 2008 hearing is associated with the claims file.  

In February 2009, the Board issued a decision denying the Veteran's claim to establish service connection for a bilateral hearing loss disability and remanding the claim for service connection for hypertension.  The Veteran appealed the Board's decision to deny service connection for right ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated that portion of the Board's decision denying service connection for right ear hearing loss.  Since the Veteran did not contest the Board's determination that he did not meet the criteria for a left ear hearing loss disability according to VA standards under 38 C.F.R. § 3.385, that portion of the claim was deemed abandoned.  In light of above, the Veteran's initial claim to establish service connection for bilateral hearing loss disability has been bifurcated from this point.  

The Board notes that after it had remanded the claim for service connection for hypertension in February 2009, the RO issued a February 2011 rating decision in which it granted service connection for hypertension, assigning an initial 10 percent rating from April 28, 2005.  Since the Veteran did not appeal either the initial rating or the effective date of that award, that claim has been fully resolved and is no longer before the Board.  See Grantham, 114 F.3d at 1158-59; Hamilton, supra.

In December 2011, the Board remanded the claim for service connection for right ear hearing loss disability for additional development and adjudicative action consistent with the Court's March 2011 memorandum decision.  The case was returned to the Board for further appellate review. 

In a May 2012 decision, the Board denied the Veteran's claim to establish service connection for right ear hearing loss disability.  Again, the Veteran appealed the Board's decision to the Court, and, in a June 2013 Order, the Court endorsed the parties June 2013 Joint Motion for Remand (JMR) which vacated the May 2012 Board decision and remanded the Veteran's appeal back to the Board for actions consistent with the parties agreement in the June 2013 Court-endorsed JMR.  The Veteran's claim has been returned to the Board.  

Parenthetically, the Board notes that the RO has adjudicated several claims for service connection and increased evaluations which have been filed by the Veteran throughout the extensive history of the present appeal.  While acknowledging that the appeal period has not yet expired with regard to the most recent rating decision in October 2013, the Veteran has not expressed disagreement with the RO's denial of any claim or the initial assignment of any evaluation or effective date with regard to allowances.  As such, there is no issue presently under the Board's jurisdiction other than the appeal listed on the title page.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In its December 2011 remand and May 2012 decision, the Board referred the issue of whether new and material evidence has been received to reopen the claim for service connection for left ear hearing loss, noting that the July 2009 VA audiological evaluation had shown the Veteran now had current left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  As of the date of this decision, this claim has not been developed or adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction of this claim, and it is, again, referred to the AOJ for appropriate action(s).  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's right ear hearing loss disability was incurred during the Veteran's active duty.  



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, right ear hearing loss disability is the result of in-service noise exposure.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim to establish service connection for a right ear hearing loss disability is being granted, there is no need to review whether the Board's prior remand instruction were fully complied with or whether VA's statutory duties to notify and assist are fully satisfied as any error in these matters would be non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Further, the Board notes that, at the July 2008 hearing, the undersigned VLJ adequately fulfilled the two duties outlined in 38 C.F.R. § 3.103(c)(2) (2013), in adherence with the Court's holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Pertinent Laws - service connection for hearing loss disabilities

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to those diseases recognized as chronic under 38 C.F.R. § 3.309(a), such as hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Also, during the pendency of the appeal, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of VA's former Compensation and Pension Service (later bifurcated) indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

The Director of the VA's former Compensation and Pension Service (currently, VA Compensation Service) also observed in Training Letter 10-02 that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  It was noted that delayed-onset hearing loss must be considered.  See Training Letter 10-02 (issued in March 2010).  

Analysis

The Veteran alleges that he incurred in-service exposure to excessive noise from aircraft engines, small weapons fire, and combat-related explosions, resulting in decreased hearing acuity in his right ear during service which developed into a current right ear hearing loss disability.  See e.g., the July 2008 hearing transcript at pages 4 - 7.  

It is uncontroverted that the Veteran has demonstrated a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 during the pendency of the appeal.  See the October 2005 and January 2012 VA examination reports.  Accordingly, element (1), evidence of a current disability, has been demonstrated.  

Concerning element (2), incurrence of an in-service disease or injury, the Board notes that, while the Veteran's in-service audiograms show a threshold shift during the his nearly twenty years of active duty, a right ear hearing loss disability under 38 C.F.R. § 3.385 or some degree of hearing loss under the Court's holding in Hensley is not shown, even after conversion from American Standards Association (ASA) units to International Standards Organization (ISO) units.  

However, the Veteran's reports of in-service exposure to excessive noise from small arms fire, aircraft engines, and explosions are congruent with his service records reflecting a Military Occupational Specialty (MOS) of an aircraft maintenance technician and participation in combat with the enemy while stationed in the Republic of Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d) (2013); see also Collette v. Brown, 82 F.3d 389, 392 (1996); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, as noted by the Court in the March 2011 memorandum decision, the Veteran's service treatment records clearly show reports of and treatment for some degree of hearing loss, as he was diagnosed with "[d]eafness, n.e.c., low frequency" after audiological testing in May 1960, and he was assigned a "2" under "H" of the  PULHES chart, which reflects that he was placed on a profile for hearing loss.  See, generally, Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

In light of above, element (2), incurrence of an in-service injury (i.e., exposure to excessive noise) has been demonstrated.  

With regard to element (3), evidence of a nexus between the Veteran's in-service exposure to excessive noise and his current right ear hearing loss, the Board acknowledges that the two medical nexus opinions of record are unfavorable to the Veteran's claim; however, as will be further discussed below, the Board concludes that these opinions are inadequate for the purpose of adjudicating the Veteran's claim.  

The VA audiologists who conducted the October 2005 and January 2012 VA examinations opined that the Veteran's right ear hearing loss disability was less likely as not related to his in-service noise exposure based on the lack of evidence of a hearing loss disability during his active duty.  In providing the most recent opinion, the VA audiologist noted that a 2005 study from the Institute of Medicine (IOM) concerning the body's physiological response to noise exposure states that "there is no scientific basis for concluding that delayed onset hearing loss exists."  

In sum, both nexus opinions addressing the etiology of the Veteran's current right ear hearing loss disability are unfavorable based on two premises:  (1) the absence of in-service evidence showing a right ear hearing loss disability and (2) the notion that, as per the 2005 IOM study, there is no medical basis on which to establish service connection for delayed-onset hearing loss.  However, the first premise is incongruent with the Court's holdings in Ledford and Hensley, and the second premise is not in line with a November 2009 medical treatise article, submitted by the Veteran, which discusses the long-term effects of cochlear nerve damage upon exposure to excessive noise.  Indeed, in the June 2013 JMR, the parties agreed that the Board's failure to address this medical treatise evidence in the context of the January 2012 nexus opinion constituted an inadequate statement of reasons and bases in denying the Veteran's claim in the May 2012 decision.  Further, it appears that the 2005 IOM study cited by the January 2012 VA examiner is contrary to VA's own policies regarding delayed-onset hearing loss expressed in Training Letter 10-02 or.  

Accordingly, the Board concludes that the October 2005 and January 2012 opinions are not adequate for the purposes of adjudicating the Veteran's claim, and thus, they are afforded no probative weight concerning the etiology of the Veteran's right ear hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2013). 

As discussed above, the nexus opinions obtained by VA are inadequate; however, a lack of a medical nexus is not fatal to the Veteran's claim.  As will be discussed below, the Board is granting the Veteran's claim, and thus, a remand for a clarifying medical opinion is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

As noted above, controlling VA law provides that a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In the present case, the Veteran has consistently asserted throughout the appeal that his in-service exposure to excessive noise caused decreased hearing acuity in his right ear during his service.  This assertion is verified by the Veteran's service treatment records showing a threshold shift and notation of "deafness"  in May 1960.  Further, the Veteran contends that the in-service decrease in right ear hearing acuity progressed to a right ear hearing loss disability which was confirmed on post-service audiometric testing.  See e.g., the July 2008 hearing transcript at pages 6-8 and 10.  In total, these statements are congruent with evidence of record, recounted above, showing in-service exposure to excessive noise, an in-service threshold shift on audiometric testing, and a current diagnosis of a right ear hearing loss disability.  Further, the Board finds it critical that, unlike the October 2005 and January 2012 nexus opinions, the Veteran's assertions of experiencing delayed-onset hearing loss in the right ear are in line with the pronouncements of VA Training Letter 10-02 and the November 2009 medical treatise evidence as well as the Court's holdings in Ledford and Hensley.  

Therefore, conferring the benefit of the doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record, including that pertinent to service, establishes that a right ear hearing loss disability, although initially diagnosed after the Veteran's separation from service, was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Accordingly, the Board finds that service connection for this disability must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for right ear hearing loss disability is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


